Metcalf, J.
The Rev. Sts. c. 46, § 5, provide that the kindred of any pauper, “in the line or degree of father or grandfather, mother or grandmother, children or grandchildren, by consanguinity, living within this State, and of sufficient ability, shall be bound to support such pauper, in proportion to their respective ability.” By section 6, “ the court of common pleas in the county where any one of such kindred to be charged shall reside, upon complaint made by any town, or by any kindred, who shall have been at any expense for the relief and support of such pauper, may, on due hearing, assess and apportion upon such of the kindred as they shall find to be of sufficient ability, and in proportion thereto, for or towards the support of the pauper, to the time of such assessment, and may enforce payment thereof, by an execution in common form.” By section 11, “ upon a suggestion that there are other kindred of ability, not summoned in the original process, such other kindred may be summoned, and after due notice, the court may proceed against them, in the same manner as if they had been summoned upon the original complaint.” These are reenactments of the provisions of St. 1793, c. 59, § 3.
One of the kindred of a pauper, by affinity, and not in the line or degree of father or grandfather, child or grandchild, by consanguinity, has supported him, and now asks the court to assess upon his father a reasonable sum for such support, and enforce payment thereof by execution. And his counsel relies on the letter of section 6, by which the court, upon complaint of “ any kindred ” who shall have been at any expense for the relief and support of such pauper, may assess and apportion upon such of the kindred as they shall find to be of sufficient ability, such sum as they shall judge reasonable. But we think it manifest that the words “ any kindred,” as here used, mean the kindred enumerated in section 5, and who are previously, in the same section 6, termed “ kindred to be charged; ” just as the subsequent words “ such of the kindred ” as the court shall find to be of sufficient ability, mean those who are previously termed “ kindred supposed to be chargeable.” The words “ any kindred,” and “ the kindred,” in section 6, and the words “ other kindred of ability ” in section 11, include *26only the kindred by consanguinity, mentioned in the fifth section. Any other construction would lead to preposterous results. The statute has provided relief for those kindred only upon whom it has imposed a burden.

Judgment for the respondent.